      1:21-cv-00134-MGL             Date Filed 04/01/21   Entry Number 16        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

MICHAEL HOLLIS,                                   §
                       Plaintiff,                 §
                                                  §
vs.                                               §   CIVIL ACTION 1:21-134-MGL-SVH
                                                  §
AIKEN COUNTY PUBLIC SCHOOL                        §
DISTRICT,                                         §
               Defendant.                         §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
              AND GRANTING DEFENDANT’S MOTION TO DISMISS

       Plaintiff Michael Hollis (Hollis) filed this job discrimination action against Defendant Aiken

County Public School District (the District). Hollis is self represented.

       The matter is before the Court for review of the Report and Recommendation (Report) of the

United States Magistrate Judge suggesting the District’s motion to dismiss be granted. The Report

was made as per 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
      1:21-cv-00134-MGL          Date Filed 04/01/21       Entry Number 16         Page 2 of 2




       The Magistrate Judge filed the Report on February 26, 2021, but Hollis failed to file any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment of

the Court the District’s motion to dismiss is GRANTED.

       The case is DISMISSED WITHOUT PREJUDICE. But, Hollis can file an amended

complaint within fifteen days of the date of this Order if he wishes to do so. If he fails to file an

amended complaint within that time period, however, the complaint will be dismissed with

prejudice.

       IT IS SO ORDERED.

       Signed this 1st day of April, 2021, in Columbia, South Carolina.

                                                   s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE



                                                *****

                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.


                                                  2
